TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00363-CR
NO. 03-05-00364-CR




Tommy Wayne Davis, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NOS. D-1-DC-03-205225 & D-1-DC-04-301944
HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Mr. James R. Smith, appellant’s appointed counsel on appeal, moves to withdraw,
citing his recent employment by the Texas Court of Criminal Appeals.  The motion is granted.  The
appeals are abated and the district court is ordered to immediately appoint substitute counsel.  A copy
of the order of appointment shall be delivered to this Court no later than August 24, 2005.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   August 19, 2005
Do Not Publish